DUNN, J.,
Concurring. — I think the evidence in this case is sufficient to support the verdict but concur in reversing the judgment and granting a new trial, solely on the ground that the court committed reversible error in giving instruction No. 29, which reads as follows: “The court instructs the jury that a killing is not in self-defense if the defendant having the opportunity to decline further combat in good faith, instead ' continues the struggle or follows the deceased, the result of which is homicide.” Under this instruction a defendant must first in good faith have declined further combat before he can successfully plead self-defense, no matter how savage, dangerous and unprovoked the attack by his antagonist. This is not in harmony with the law of self-defense in homicide eases as laid down in our statute, which reads as follows:
C. S., see. 8219. “Homicide is also justifiable when committed by any person in either of the following cases: ... .
“3. "When committed in the lawful defense of such person, or of a wife or husband, parent, child, master, mistress or servant of such person, when there is reasonable ground to apprehend a design to commit a felony or to do some great bodily injury, and imminent danger of such design being accomplished; but such person, or the person in whose behalf the defense was made, if he was the assailant or engaged in mortal (mutual) combat, must really and in good faith have endeavored to decline any further struggle before the homicide was committed. . . . ”
I find nothing in the other instructions given that could possibly have cured this error so as to leave the jury with a correct understanding of the law of self-defense, and therefore concur in reversing the judgment and granting a new trial.
McCarthy, J., concurs with Dunn, J.
Lee, J., sat at the hearing, but subsequently _ finding himself disqualified took no part in the opinion.